Citation Nr: 0303560	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  00-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 60 percent for status 
post left shoulder fusion with arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a June 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in July 1999.  A statement of the 
case was mailed to the veteran in January 2000 and a 
substantive appeal was received in April 2000.  

In a Request for and Consent to Release of Medical Records 
received in January 2003, the veteran indicated that he 
wished to meet the criteria for an increase to 100 percent or 
unemployable.  This appears to be a new claim of entitlement 
to a total rating for individual unemployability due to a 
service-connected disability.  Additionally, it appears from 
recent VA medical records that there are tender scars over 
the left shoulder as well as over the left hip iliac crest.  
It appears that these scars may be related to the left 
shoulder surgical procedures, but service connection for 
these scars does not appear to have been adjudicated.  These 
new claims are hereby referred the RO for development and 
adjudication.  


FINDING OF FACT

The veteran's service-connected left shoulder disability is 
manifested by nonunion with severe pain, weakness and 
limitation of motion, but not loss of the humeral head.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 60 
percent for status post left shoulder fusion with arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5202 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records and reports of VA examinations.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, in an October 2002 letter from the Board, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Criteria

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Id.  Consideration must be 
given to the ability of the veteran to function under the 
ordinary conditions of daily life. 38 C.F.R. § 4.10.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2002), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Musculoskeletal disability is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working motion with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
pain, supported by adequate pathology, evidenced by visible 
behavior of a veteran undertaking motion; weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors considered in rating residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy from disuse or incoordination.  38 
C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The veteran submitted his claim for a rating in excess of 60 
percent for his service-connected left shoulder disability in 
December 1998.  Disabilities of the shoulder and arm are 
rated under Diagnostic Codes 5200 through 5203.  A 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  In the instant 
case, the veteran's left shoulder is considered the major 
shoulder in that the evidence shows that the veteran is 
left-handed.   

The 60 percent rating was assigned under the criteria 
included in Diagnostic Code 5202.  Under Diagnostic Code 
5202, major upper extremity nonunion (false flail joint) of 
the humerus warrants a 60 percent rating.  Loss of the head 
of the humerus (flail shoulder) of the major upper extremity 
warrants an 80 percent rating.  Diagnostic Code 5202.  An 80 
percent rating is the maximum rating which may be assigned 
under Diagnostic Code 5202.  

The evidence of record reveals that service connection was 
granted in May 1974 for aggravation of recurrent left 
shoulder dislocations.  The veteran has subsequently 
undergone surgeries for his shoulder including Bristow and 
Putti-Platt procedures.  He has been assigned a 100 percent 
convalescent rating from May 1998 to October 1998 and from 
August 1999 to May 2000.  The evidence of record further 
demonstrates that the service-connected left shoulder 
disability is manifested by pain, weakness, and loss of 
motion.   

In order to warrant a rating in excess of 60 percent under 
Diagnostic Code 5202, there must be competent evidence 
demonstrating that the service-connected left shoulder 
disability is manifested by a loss of the humerus head (flail 
shoulder).  However, the competent evidence of record does 
not document such disability.  VA examinations conducted in 
July 1997, February 1998, May 1999, and December 2000 failed 
to document a loss of the humerus head.  X-ray studies also 
do not show loss of the humeral head.  As such, a rating in 
excess of 60 percent for a disability of the left (major) 
shoulder is not warranted.  There is no other scheduler 
Diagnostic Code for evaluation of shoulder or arm 
disabilities upon which a rating in excess of 60 percent may 
be based other than Diagnostic Code 5202.  

The Board notes the veteran has argued that he does, in fact, 
experience loss of the humeral head with flail shoulder.  The 
Board finds, however, that the veteran is a lay person and is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).     

With respect to the veteran's complaints of pain, the Board 
notes that the Court has held that Diagnostic Codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
However, the Board further notes that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  It is unclear whether Code 5202 actually 
contemplates limitation of motion, but assuming that it does, 
there is still no competent evidence of loss of the femoral 
head to warrant a rating in excess of 60 percent.  

In reaching the above determination, the Board acknowledges 
that the veteran's left shoulder disability results in severe 
impairment.  However, the scheduler rating criteria do no 
allow for a rating in excess of 60 percent unless there is a 
showing of loss of the head of the humerus.  The 
preponderance of the competent evidence is against a finding 
that there has been loss of the head of the humerus. 


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

